Case 2:20-cr-00305-HCN-CMR Document 38 Filed 03/16/21 PageID.74 Page 1 of 2




             IN THE UNITED STATES COURT FOR THE DISTRICT OF UTAH
                                     CENTRAL DIVISION




 UNITED STATES OF AMERICA                                Case No. 2:20cr305 HCN
          Plaintiff,
                  vs.
                                                          CONSENT TO ENTRY OF PLEA
                                                          OF GUILTY BEFORE THE
                                                          MAGISTRATE JUDGE AND
 Ryan David Lucero                                        ORDER OF REFERENCE
          Defendant(s).




       Pursuant to 28 U.S.C. § 636(b)(3), the defendant, Ryan David Lucero, after consultation

and agreement with counsel, consents to United States Magistrate Judge Dustin B. Pead

accepting defendant’s plea of guilty and to the Magistrate Judge conducting proceedings

pursuant to Rule 11 of the Federal Rules of Criminal Procedure. The defendant also

acknowledges and understands that sentencing on his plea of guilty will be before the assigned

District Judge after a pre-sentence investigation and report, and compliance with Fed.R.Crim.P.

32.

       The United States, by and through the undersigned Assistant United States Attorney,

consents to the Magistrate Judge conducting plea proceedings pursuant to Fed.R.Crim.P. 11, and

accepting the defendant’s plea of guilty as indicated above, pursuant to such proceedings.
Case 2:20-cr-00305-HCN-CMR Document 38 Filed 03/16/21 PageID.75 Page 2 of 2




        DATED this              16th day of March, 2021.
   Wendy Lewis
 Defendant


Wendy Lewis
 Attorney for Defendant
                      Digitally signed by JAMIE
 JAMIE THOMAS Date:
              THOMAS
                    2021.03.11 15:56:57
                      -07'00'

 Assistant United States Attorney


                                           ORDER OF REFERENCE

        Pursuant to 28 U.S.C. § 636(b)(3), and the consent of the parties above mentioned,

 including the defendant,

        IT IS HEREBY ORDERED that United States Magistrate Judge Dustin B. Pead shall

 hear and conduct plea rendering under Fed.R.Crim.P. 11, and may accept the plea of guilty from

 the defendant pursuant thereto after full compliance with Fed.R.Crim.P. 11.

        Dated this 11th day of March, 2021.

                                                  BY THE COURT:


                                                  Howard C. Nielson, Jr.
                                                  United States District Judge
